DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, 9-12, 14-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the scope of the claim is indefinite.  Claim 1 recites the following:

at least one of: 
transmit a first frame that includes first schedule information associated with first scheduled communication of the first base station, or 
receive a second frame that includes second schedule information associated with second scheduled communication of the second base station, wherein
 the first schedule information includes information associated with a transmission schedule of a trigger frame, and 
the first scheduled communication of the first base station is based on the trigger frame; 
set a random waiting time based on a collision avoidance mechanism; and 
transmit the trigger frame to the subordinate wireless terminals of the first base station after expiry of the random waiting time.

The claim requires only one of the procedures to be performed.  However, it is unclear which of procedures are considered as one option to be performed and how the wherein clause affects the scope of the claim.  
Firstly, the claim may be interpreted as:
at least one of: 
(1) transmit a first frame that includes first schedule information associated with first scheduled communication of the first base station, or 
(2) receive a second frame that includes second schedule information associated with second scheduled communication of the second base station, wherein
 the first schedule information includes information associated with a transmission schedule of a trigger frame, and 
the first scheduled communication of the first base station is based on the trigger frame; 
set a random waiting time based on a collision avoidance mechanism; and 
transmit the trigger frame to the subordinate wireless terminals of the first base station after expiry of the random waiting time.

Under this interpretation, the claim only requires either the (1) first transmit step or (2) the combination of the receive step, the setting of the waiting time and the transmitting of trigger frame steps.  This interpretation appears proper based on the “or” at the end of the first transmit step.  However, the wherein clause following the receive steps are directed towards “the first schedule information” and “the first scheduled communication”.  It is unclear whether the first transmit step needs to be considered with the limitations of the wherein clause that is part of the second option.

The claim may also be interpreted as follows:
at least one of: 
(1) transmit a first frame that includes first schedule information associated with first scheduled communication of the first base station, or 
(2) receive a second frame that includes second schedule information associated with second scheduled communication of the second base station, wherein
 the first schedule information includes information associated with a transmission schedule of a trigger frame, and 
the first scheduled communication of the first base station is based on the trigger frame; 
(3) set a random waiting time based on a collision avoidance mechanism; and 
(4) transmit the trigger frame to the subordinate wireless terminals of the first base station after expiry of the random waiting time.
	Under this interpretation, only one of the four optional steps needs to be performed.  It also has the same issue for the wherein clause being part of the second option (receive step) while the limitations only affects the first option (transmit a first frame step).

	Another interpretation may be as follows:
at least one of: 
(1) transmit a first frame that includes first schedule information associated with first scheduled communication of the first base station, or 
receive a second frame that includes second schedule information associated with second scheduled communication of the second base station, wherein
 the first schedule information includes information associated with a transmission schedule of a trigger frame, and 
the first scheduled communication of the first base station is based on the trigger frame; 
(2) set a random waiting time based on a collision avoidance mechanism; and 
(3) transmit the trigger frame to the subordinate wireless terminals of the first base station after expiry of the random waiting time.
	Under this interpretation, only one of the four optional steps needs to be performed.  It also has the same issue for the wherein clause being part of the second option (receive step) while the limitations only affects the first option (transmit a first frame step).
	Under this interpretation the first option requires either the transmitting of a first frame or the receiving of a second frame.  The second option requires the setting of the random waiting time.  The third option requires the transmitting of the trigger frame.

Another interpretation may be as follows:
	at least one of: 

(1) transmit a first frame that includes first schedule information associated with first scheduled communication of the first base station, or 
(2) receive a second frame that includes second schedule information associated with second scheduled communication of the second base station, wherein
(1) the first schedule information includes information associated with a transmission schedule of a trigger frame, and 
(1) the first scheduled communication of the first base station is based on the trigger frame; 
(3) set a random waiting time based on a collision avoidance mechanism; and 
(4) transmit the trigger frame to the subordinate wireless terminals of the first base station after expiry of the random waiting time.
	Under this interpretation, each of the four steps is considered as an one of the options that needs to be performed.  And since the wherein clause only concerns with features recited in the first option (step to transmit a first frame), the wherein clause is considered as part of the first option.  For the purpose of expedited prosecution, this interpretation is used in the examination under prior arts. 

	Above shows merely four examples of possible interpretations of the currently presented claims.  The scope of the claims cannot be determined as currently presented and the claim is determined to be indefinite.  Claims 2, 4-7, 9-12, 14-15 and 17-20 are either dependent on claim 1 or contains similar issues as claim1 and are therefore also determined to be indefinite for the same reason as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 9-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan (US 2015/0282206) in views of Hahn (US 2010/0004002) and Adachi (US 2019/0268914).
Kalhan discloses the following features.
Regarding claim 1, a first base station (see SSA base station 210 in Fig. 2), comprising: circuitry configured to: transmit and receive a wireless signal (see Fig. 2, which shows communication of wireless signals); and at least one of: transmit a first frame that includes first schedule information associated with first scheduled communication of the first base station (see “Based on the scheduling information 204, the SSA base station 210 schedules communication resources to wireless communication devices (SUEs) 202, 212 receiving wireless service from the SSA base station 210” recited in paragraph [0019], wherein the resource allocation is sent to the UEs as shown in step 1114 of Fig. 11), or receive a second frame that includes second schedule information associated with second scheduled communication of the second base station (see Fig. 2 and paragraph [0019], wherein the base station 210 receives schedule information of the base station 206 from wireless UE 202); set a random waiting time based on a collision avoidance mechanism; and transmit the trigger frame to the subordinate wireless terminals of the first base station after expiry of the random waiting time.
Regarding claim 14, a communication method in a first base station (see SSA base station 210 in Fig. 2), the communication method comprising: at least one of: transmitting a first frame that includes first schedule information associated with first scheduled communication of the first base station (see “Based on the scheduling information 204, the SSA base station 210 schedules communication resources to wireless communication devices (SUEs) 202, 212 receiving wireless service from the SSA base station 210” recited in paragraph [0019], wherein the resource allocation is sent to the UEs as shown in step 1114 of Fig. 11), or receiving a second frame that includes second schedule information associated with second scheduled communication of the second base station (see Fig. 2 and paragraph [0019], wherein the base station 210 receives schedule information of the base station 206 from wireless UE 202); setting a random waiting time based on a collision avoidance mechanism; and transmitting the trigger frame to the subordinate wireless terminals of the first base station after expiry of the random waiting time.
Kalhan does not disclose the following features: regarding claims 1 and 14, transmit mapping information to a second base station, wherein the mapping information associates identifiers of subordinate wireless terminals of the first base station to restrictive identifiers of terminals, connected to the first base station; and wherein the first schedule information includes information associated with a transmission schedule of a trigger frame, and the first scheduled communication of the first base station is based on the trigger frame.
Hahn discloses the following features.
Regarding claims 1 and 14, transmit mapping information to a second base station, wherein the mapping information associates identifiers of subordinate wireless terminals of the first base station to restrictive identifiers of terminals, connected to the first base station (see step S703 in Fig. 7 and paragraph [0134]-[0135], wherein a paging controller transmits the mapping of paging identifiers and MAC address of the serviced mobile stations to a target base station; Fig. 3 shows that the paging controller may be the serving base station of the mobile stations).
Adachi discloses the following features.
Regarding claims 1 and 14, wherein the first schedule information includes information associated with a transmission schedule of a trigger frame, and the first scheduled communication of the first base station is based on the trigger frame (see “As an operation of the base station, a time interval until the next trigger frame for random access (TF-R) is transmitted is notified as target transmission time, for example, by means of the beacon frame” recited in paragraph [0242], wherein the trigger frame triggers the scheduled random access communication).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Kalhan using features, as taught by Hah and Adachi, in order to allow a target base station to identify the mobile station (see paragraph [0135] of Hahn) and in order to notify the timing of the next trigger frame (see paragraph [0242] of Adachi).

Kalhan further discloses the following features.
Regarding claim 2, wherein the first scheduled communication includes multi-user communication of an uplink (see “the SSA base station transmits control signals to the SUEs to schedule communication resources. In accordance with known techniques, the downlink and uplink communication resources allocated at step 1110 or step 1112 are identified in control signals sent to the SUEs” recited in paragraph [0073]).
	Regarding claim 4, wherein the first schedule information includes information associated with a resource, information of a transmission permission terminal, a transmission permission traffic or a communication parameter to be used in multi-user communication of an uplink (see “the SSA base station transmits control signals to the SUEs to schedule communication resources. In accordance with known techniques, the downlink and uplink communication resources allocated at step 1110 or step 1112 are identified in control signals sent to the SUEs” recited in paragraph [0073]).
	Regarding claim 5, wherein the second schedule information of the second base station is received from at least one of a wireless terminal, of the subordinate wireless terminals, connected to the first station, the second base station or a wireless terminal connected to the second base station (see Fig. 2, wherein the RSUE 202, which transmits the resource information 208 to the SSA base station 210, is connected to both the LSA base station 206 and the SSA base station 210).
	Regarding claim 6, wherein the frame that a destination address of one of a wireless terminal connected to the first base station, the second base station, or a wireless terminal connected to the second base station (see step 1114 in Fig. 11, wherein the schedule information is transmitted to the SUEs and see Fig. 4, wherein the SUE 210 may be connected to the SSA base station 202, the LSA base station 206 and LUE 214).
	Kalhan does not explicitly disclose the following features: regarding claim 6, wherein the frame is included in a destination address.
	However, as shown above, Kalhan does disclose that the frame is sent to the SUE 210 and it would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to include the destination address in the frame destined to its destination in order to send the frame to its desired destination.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to recognize that Kalhan does disclose the claimed feature as it would have been obvious to repeat the procedures in Fig. 11 in order to monitor and avoid interference from the LSA continuously.
	Regarding claim 9, wherein the circuitry is further configured to control the first scheduled communication of the first station based on the received second schedule information of the second base station (see step 1110 in Fig. 11 and see “Based on the scheduling information 204, the SSA base station 210 schedules communication resources to wireless communication devices (SUEs) 202, 212 receiving wireless service from the SSA base station 210” recited in paragraph [0019]).
Regarding claim 10, wherein the circuitry is further configured to determine, based on the received second schedule information of the second base station, a transmission schedule of a third frame for inducing multi-user communication of an uplink, and resource information of a transmission permission terminal, a transmission permission traffic and a communication parameter to be used in the multi-user communication of the uplink (see paragraph [0071] and step 110 of Fig. 11, wherein the SSA Base station schedules the resources for the SUEs, wherein the scheduled transmission is considered as transmission permission traffic, and the SUE scheduled for the transmission is consider as a transmission permission terminal).
Kalhan does not explicitly disclose the following features: regarding claim 11, wherein the second schedule information of the second base station is received after the first frame is transmitted.
However, Kalhan does disclose the second schedule information of the second base station is received (step 1108 in Fig. 11), and as the procedure repeats the schedule information of the second base station (step 1108 in Fig. 11) in the second iteration would have been received after the transmission of schedule information of the first base station (step 1114 in Fig. 11) of the first iteration.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to recognize that Kalhan does disclose the claimed feature as it would have been obvious to repeat the procedures in Fig. 11 in order to monitor and avoid interference from the LSA continuously.
Regarding claim 12, Kalhan discloses wherein the second schedule information of the second base station is received after a transmission request for the first schedule information is transmitted (see Fig. 4, wherein the message 418 sent by the SSA base station may be considered as a transmission request for the schedule information of the LSA base station 206 received in step 422).
	
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan and Hahn as applied to claim 1 above, and further in view of Wang (US 2016/0135199).
	Kalhan and Hahn disclose the features as shown above.
	Kalhan does not disclose the following features: regarding claim 7, wherein the first frame that includes the first schedule information of the first base station is transmitted simultaneously with a beacon frame or as part of the beacon frame.
	Wang discloses the following features.
Regarding claim 7, wherein the first frame that includes the first schedule information of the first base station is transmitted simultaneously with a beacon frame or as part of the beacon frame (see “The AP may provide a schedule through a beacon, short beacon, a resource allocation frame, etc., to provide a schedule and channel assignment for the STAs so that the STAs may conduct UL and DL transmissions with the AP” recited in paragraph [0097]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Kalhan and Hahn using features, as taught by Wang, in order to provide a schedule and channel assignment for the STAs so that the STAs may conduct UL and DL transmission with the access point/base station (see paragraph [0097] of Wang).

Claims 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan in views of Hahn, Adachi and Park (US 2019/0110315).
Kalhan discloses the following features.
Regarding claim 15, a wireless terminal subordinate of a first base station (see RSUE 202 which is a subordinate of SSA base station 210 in Fig. 2), comprising: circuitry configured to: transmit and receive a wireless signal (see Fig. 2, wherein the RSUE 202 is configured to transmit and receive wireless signals); receive a frame including schedule information associated with scheduled communication from the second base station (see Fig. 2 and paragraph [0019], the RSUE 202 receives scheduling information 204 from LSA base station 206); and transmit the schedule information of the second base station to the first base station (see Fig. 2 and paragraph [0019], wherein the RSUE 202 sends the scheduling information 204 to the SSA base station 210 in message 208).
Regarding claim 17, wherein the frame has a configuration and contents partly or fully same as those of a different wireless terminal connected to the first base station (see “Also, for the example, the request for resources includes an indication that the request is for LSA resource information. In this way, the SSA base station may selectively deny requests where, for example, the LSA resource information has already been received from another RSUE. In some implementations, the RSUE may only provide an indication that LSA resource information is available and the SSA base station assigns uplink resources for transmission of the information and instructs the RSUE to transmit the information if desired. Other techniques for managing the transmission of the LSA resource information may be used in some circumstances” recited in paragraph [0026], wherein the LSA resource information is received from multiple RSUEs and is selectively denied as the information has already been received, the content must therefore be at least partly the same).
Regarding claim 18, wherein transmit, after information relating to holding of schedule information of the second base station is transmitted to the first base station, the schedule information of the second base station to the first base station (see “the RSUE requests uplink resources for transmission of the resource information 208 and the SSA base station assigns Physical Uplink Shared Channel (PUSCH) resources for transmission of the information” recited in paragraph [0026], wherein the requests of uplink resource for transmission of the resource information 208 is considered as information relating to holding of schedule information).
Regarding claim 19, transmit, after information relating to holding of schedule information of the second base station is received from the first base station, the schedule information of the second base station to the first base station (see “the RSUE requests uplink resources for transmission of the resource information 208 and the SSA base station assigns Physical Uplink Shared Channel (PUSCH) resources for transmission of the information” recited in paragraph [0026], wherein the requests of uplink resource for transmission of the resource information 208 is considered as information relating to holding of schedule information).
Regarding claim 20, transmit, after information relating to a transmission request for the schedule information of the second base station is received from the first base station, the schedule information of the second base station to the first base station (see Fig. 4, wherein the message 418 sent by the SSA base station may be considered as a transmission request for the schedule information of the LSA base station 206 received in step 422).
Kalhan does not disclose the following features: regarding claim 15, receive mapping information from the first base station, wherein the mapping information associates identifiers of subordinate wireless terminals of the first base station to restrictive identifiers of terminals, of the subordinate wireless terminals, connected to the first base station; transmit the mapping information to a second base station to which the first base station is not connected; receive a first frame that includes first schedule information associated with first scheduled communication of the base station, wherein the first schedule information includes information associated with a transmission schedule of a trigger frame, and the first scheduled communication of the first base station is based on the trigger frame.
Hahn discloses the following features.
Regarding claim 15, receive mapping information from the first base station, wherein the mapping information associates identifiers of subordinate wireless terminals of the first base station to restrictive identifiers of terminals, of the subordinate wireless terminals, connected to the first base station; transmit the mapping information to a second base station to which the first base station is not connected (see step S703 in Fig. 7 and paragraph [0134]-[0135], wherein a paging controller transmits the mapping of paging identifiers and MAC address of the serviced mobile stations to a target base station; Fig. 3 shows that the paging controller may be the serving base station of the mobile stations; and see Kalhan Fig. 2, wherein the RSUE 202 is used as a relay between the LSA base station 206 and SSA base station 210 such that it would have been obvious to transmit the mapping information from the SSA base station 210 to the LSA base station 206 via the RSUE 202).
Adachi discloses the following features.
Regarding claim 15, receive a first frame that includes first schedule information associated with first scheduled communication of the base station, wherein the first schedule information includes information associated with a transmission schedule of a trigger frame, and the first scheduled communication of the first base station is based on the trigger frame (see “As an operation of the base station, a time interval until the next trigger frame for random access (TF-R) is transmitted is notified as target transmission time, for example, by means of the beacon frame” recited in paragraph [0242], wherein the trigger frame triggers the scheduled random access communication).
	Park discloses the following features.
	Regarding claim 15, receive the trigger frame from the first base station after expiry of a random waiting time set by the first base station, wherein the random waiting time is based on a collision avoidance mechanism (see backoff procedures prior to trigger frames in Fig. 17 and corresponding texts)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Kalhan using features, as taught by Hah, Adachi and park, in order to allow a target base station to identify the mobile station (see paragraph [0135] of Hahn); in order to notify the timing of the next trigger frame (see paragraph [0242] of Adachi) and in order to prevent collision (see paragraph [0131] of Park).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473